DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6, 8, 11, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stack US 20130308099 A1 and further in view of Shimizu et al US 7677730 B2.
	Re claim 1, Stack discloses a system for monitoring ocular movement (see abstract lines 1-2), comprising: a housing that defines a cavity configured to allow each eye of a patient to view an interior region of the housing (see hood 16); a plurality of light sources oriented within the interior region of the housing; at least one imager oriented to capture an image of an eye of a patient during an evaluation (see LED 28/48 one for each eye); at least one controller comprising at least one processor and a non-transitory computer readable medium storing instructions that, when executed by the processor (see at least numeral 30 processor), cause the controller to: receive image data from the at least one imager (see camera 26); and
	Re claim 1, Stack does not explicitly disclose illuminate the plurality of light sources in a predetermined and reconfigurable sequence.
	However Shimizu et al discloses this limitation in col, 3 lines 56-62.
	Therefore it would have been obvious to one having ordinary skill in the art at the time the application was filed to modify the device of Stack to include the above cited limitation as 
	Re claim 2, Stack discloses wherein the housing is configured to separate the cavity into a distinct region for each eye such that light emanating from a first light source of the plurality of light sources is confined to the distinct region (see 0064).
	Re claim 3, Shimizu et al further discloses wherein the plurality of light sources comprises a plurality of light emitting diodes (LEDs), the plurality of LEDs being separated into distinct groups wherein each distinct group is separately controllable by the at least one processor (see figures 3-5, 9-12 and numerals 21-22).
	Re claim 4, Stack does not explicitly disclose wherein the at least one imager is coupled to a gimbal system, wherein the gimbal system is configured to adjust a focus region by the at least one imager upon an eye of a patient.
	However a gimbal system is merely a method of adjustment, therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to have the above cited limitation, since it has been held that the provision of adjustability, where needed, involves only routine skill in the art.  In re Stevens, 101 USPQ 284 (CCPA 1954).
	Re claim 5, Shimizu et al further discloses wherein the system further comprises an aperture device configured to transmit a collimated beam of light towards one or more regions of an eye of a patient (see col. 3, lines 35-45).
	Re claim 6, Shimizu et al further discloses wherein the aperture device is in a fixed position within the interior region of the housing (see col. 3, 35-45).


	Re claim 11, Stack discloses a method for monitoring ocular movement (see abstract lines 1-2), comprising: providing an ocular monitoring system (see figure 1b), comprising: a housing that defines a cavity configured to allow each eye of a patient to view an interior region of the housing (see hood 16); a plurality of light sources oriented within the interior region of the housing (see LED 28/48 one for each eye); at least one imager oriented to capture an image of an eye of a patient during an evaluation (see camera 26);
Re claim 11, Stack does not explicitly disclose illuminating the plurality of light sources at a predetermined sequence; and capturing images of at least one eye of a patient in response to the illuminating the plurality of light sources at the predetermined sequence.
	However Shimizu et al discloses this limitation in col, 3 lines 56-62.
	Therefore it would have been obvious to one having ordinary skill in the art at the time the application was filed to modify the device of Stack to include the above cited limitation as taught by Shimizu in the eye examination testing art for the predictable result of providing multiple imaging options to determine the status/health of the eye.
Re claim 17, Stack discloses further comprising: inserting a lens to a position between the imager an eye of a patient; focusing the imager on a portion of an eye of the patient beneath the surface of the eye (see numeral 22); and capturing an image of the portion of an eye of the patient (see numeral 26).

s 7 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stack US 20130308099 A1 and Shimizu et al US 7677730 B2 further in view of Brown JR et al US 20140160434 A1.
	Re claim 7, Stack and Shimizu et al do not explicitly disclose further comprising a sprayer configured to spray one or more of a particulate, a liquid, or air towards an eye of a patient.
	However Brown et al discloses this limitation in 0169
	Therefore it would have been obvious to one having ordinary skill in the art at the time the application was filed to modify the device/method of Stack and Shimizu et al to include the above cited limitation as taught by Brown et al for the predictable result of focusing the patient’s attention so that a baseline reading so tracking may more accurately be determined.
	Re claim 16, Stack and Shimizu et al do not explicitly disclose the monitoring system further comprising a sprayer, the method further comprising; spraying, using the sprayer, at least one of a fluid, air, or a particulate towards an eye of a patient; capturing an image of an eye of the patient in response to the spraying.
	However Brown et al discloses this limitation in 0169
Therefore it would have been obvious to one having ordinary skill in the art at the time the application was filed to modify the device/method of Stack and Shimizu et al to include the above cited limitation as taught by Brown et al for the predictable result of focusing the patient’s attention so that a baseline reading so tracking may more accurately be determined.



Allowable Subject Matter
Claims 18-20 are allowed.
Claims 9-10, 12-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The prior art taken singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper.
In regard to dependent claim 9, the prior art taken either singly or in combination fails to anticipate or fairly suggest a system including wherein the instructions, when executed by the processor, cause the controller to: illuminate a first light source in the plurality of light sources at a first time; receive first image data from the imager indicative of a first image of a left eye of a patient during illumination of the first light source; illuminate a second light source in the plurality of light sources at a second time different than the first time; and receive second image data from the imager indicative of a second image of a left eye of a patient during illumination of the second light source; recited together in combination with the totality of particular features/limitations recited therein
In regard to dependent claim 12, the prior art taken either singly or in combination fails to anticipate or fairly suggest a method including illuminating a first light source in the plurality of light sources at a first time; and illuminating a second light source in the plurality of light sources at a second time different than the first time, and wherein capturing images of at least one eye of a patient comprises: capturing a first image of a left eye of a patient during illumination of the 
In regard to dependent claim 14, the prior art taken either singly or in combination fails to anticipate or fairly suggest a method including a collimated light source located within the interior region of the housing, wherein the method further comprises: illuminating a first region of an eye of a patient with a collimated beam of light; capturing an image of the first region of the eye of the patient; illuminating a second region of an eye of a patient with the collimated beam of light; and capturing an image of the second region of the eye of the patient; recited together in combination with the totality of particular features/limitations recited therein
In regard to independent claim 18, the prior art taken either singly or in combination fails to anticipate or fairly suggest A system for monitoring ocular movement, comprising:a housing defining a cavity; a first plurality of light sources oriented within a first distinct interior region of the housing; a first imager oriented within the first distinct interior region and configured to capture an image of a first eye of a user of the system; a first collimated light source oriented in the first distinct interior region and configured to direct a first collimated beam of light towards a first region of the first eye of the user; a first focusing lens configured to focus the first imager on an interior region of the first eye of the user beneath a surface of the first eye of the user; and a controller configured to: illuminate a first light source in the first plurality of light sources at a first time; cause the first imager to capture an image of the first eye of the user during illumination of the first light source; illuminate a second light source in the first plurality of light sources at a second time different than the first time; cause the first imager to capture an image of the first eye of the user during illumination of the second light source; cause the first imager to 

Cited Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	US 20110237999 A1		US 20070236663 A1		US 8292433 B2
	US 7347553 B2		

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R GREECE whose telephone number is (571)272-3711.  The examiner can normally be reached on 8-6 M-TH.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571) 272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JAMES R GREECE/Primary Examiner, Art Unit 2872